Citation Nr: 0922917	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from February 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In October 
2005, the Veteran appeared at a hearing at the RO before a 
Veterans Law Judge who is no longer employed by the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran testified at a Board hearing at 
the RO in October 2005 before a Veterans Law Judge who is no 
longer employed at the Board.  In a May 2009 letter, the 
Veteran was apprised of this situation and offered a new 
hearing before a different Veterans Law Judge.  In a response 
dated on May 8, 2009, the Veteran indicated that he did not 
want an additional hearing.  However, subsequent to that 
correspondence, in a statement dated in May 19, 2009, the 
Veteran indicated that he wanted a hearing at the RO.  
Additionally, the Veteran's representative also submitted a 
statement dated on May 19, 2009 indicating that Veteran was 
requesting either a travel board or videoconference hearing.  
The Board finds that the Veteran does want a Board hearing 
and is willing to have a videoconference hearing; the RO 
should schedule a videoconference hearing for him.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge.  All 
correspondence and 




any hearing transcripts regarding this 
hearing should be associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




